El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Esta es una apelación procedente de la Corte de Distrito de Mayagüez.
El demandante radicó una demanda ante la Corte de Dis-trito de Mayagüez en contra del demandado y mediante moción solicitó a la vez que se dictara una orden para ase-gurar la efectividad de la sentencia. La corte accedió a la moción previa prestación por el demandante de la debida fianza y ordenó que el márshal embargara bienes suficientes *349del demandado para asegurar la efectividad de Ja sentencia, expidiendo al efecto el secretario el correspondiente manda-miento de embargo al márshal. Entonces el demandante pre-sentó nn escrito al márshal informándole que el embargo de-bía trabarse sobre los siguientes bienes del demandado, radi-cados en el distrito municipal de Manatí, a saber:
“Rústica, denominada Sabana Seca, sita en el barrio de Coto del municipio de Manatí, compuesta de 179 cuerdas, según se describe en la transcripción del récord.
“Rústica sin nombre situada en el barrio Coto del municipio de Manatí, compuesta de 100 cuerdas según se describe en la transcrip-ción del récord.”
El márshal trabó embargo sobre dichas fincas y lo noti-ficó personalmente al demandado que reside en la ciudad de Mayagüez dentro de la jurisdicción de la corte de distrito, que dictó la orden de aseguramiento, habiendo también en-tregado el márshal al abogado del demandante los manda-mientos necesarios para ser anotados en el registro de la propiedad correspondiente. El demandante presentó dichos documentos en el Registro de la Propiedad de Arecibo con el objeto de que fuera anotado el referido embargo. El regis-trador así lo hizo, pero notando que existía un simple error de descripción en la finca; y toda vez que el márshal había devuelto el mandamiento debidamente diligenciado con la, constancia -de haberse verificado el embargo, el demandante pidió a la Corte de Distrito de Mayagüez que autorizara al márshal para corregir el error. En 27 de marzo de 1913, la corte declaró con lugar la moción y dictó una orden auto-rizando al márshal para que librara al Registrador de la Propiedad de Arecibo el mandamiento en forma 'que fuere necesario, a fin de corregir el error que aparecía en la des-cripción de la finca embargada. El márshal así lo hizo con los datos qúe le diera el demandante, subsanando este último él error .'en los libros del registró, quedando anotado, el em-bargó' sin defecto alguno. ■ •
- En-7-de agosto, 1914, o sea diez y' siete-meses después *350de haberse anotado el embargo y de ser notificada debida-mente al demandado la orden dictada por la corte, el deman-dado registró una moción ante la corte de distrito solicitando que dicha corte dejara sin efecto el embargo trabado, fundán-dose en que el márshal de la Corte de Distrito de Mayagüez no tenia jurisdicción para embargar bienes radicados en otro distrito ni expedir mandamiento al Registrador de la Propie-dad de Arecibo para anotar dicho embargo. La moción fué desestimada por la corte dictándose la consiguiente orden. Después el demandado pidió a la corte que reconsiderase dicha orden, citando cierta jurisprudencia, y habiendo la corte desestimado también la moción de reconsideración, el deman-dado interpuso apelación contra la orden original desesti-mando la moción en que se solicitó que se dejara sin efecto el embargo trabado, y contra la orden denegando la moción de reconsideración, las cuales penden ahora ante este tribunal.
Convenimos con el apelado en que la corte procedió correc-tamente al dictar la orden embargando bienes del demandado para asegurar la efectividad de la sentencia. Indiscutible-mente que la orden era válida y tenía el márshal el deber de proceder de acuerdo con la misma, pero esto no quiere decir que tuviera el márshal por virtud de dicha orden dere-cho alguno para embargar bienes que se encontraban radi-cados fuera de su propio distrito. Claramente qué no lo tenía. Sus facultades están limitadas por la ley relativa a su nom-bramiento, al distrito judicial para el cual es nombrado. Hay un márshal para cada uno de los distritos judiciales y no existe conflicto alguno en lo que respecta a la jurisdicción de cada uno. La facultad que le ha sido conferida por la Legis-latura no se extiende a más allá de los límites geográficos del distrito. El suponer que un márshal puede invadir la jurisdicción de otro para diligenciar mandamientos judiciales de cualquier clase que sean produciría una gran confusión. El ■ es responsable del diligenciamiento de. las órdenes jiidi-*351cíales de su distrito. La ley estatutona aun es mas espe-cífica.
El artículo 245 del Código de Enjuiciamiento Civil prescribe lo. siguiente:
“Cuando' la orden de ejecución fuere contra la propiedad del deudor declarado tal por la sentencia, podrá librarse al marshal de cualquier distrito de la isla. Cuando ordenare la entrega de pro-piedad real o personal, deberá librarse al márshal del distrito en que radicare la propiedad, o parte de ella. Las órdenes de ejecución podrán ser libradas al mismo tiempo para diferentes distritos.' ’
T el artículo 4 de la Ley de 10 de marzo, 1904, (Leyes de 1904, página 100), dice lo siguiente:
“Artículo 4. — Notificaciones y ejecución de diligencias, — Cuando una diligencia o notificación deba ser devuelta diligenciada a otro distrito, el márshal podrá enviar dicha diligencia o notificación en un sobre dirigida al funcionario de quien la misma ha emanado, depo-sitándola en el correo y pagando su franqueo. ’ ’
Expressio unius est exclusio alterius. La ley fia prescrito un amplio mecanismo para la ejecución de diligencias en otro distrito e igual razonamiento es de aplicación cuando se trata de una orden para asegurar la efectividad de una sentencia, que de cualquier otra clase de diligencias. No existe dis-tinción alguna en la ley. Esta consideración que hacemos resulta más clara si tenemos en cuenta que la última diligen-cia que se practica en un embargo es la venta de la propie-dad embargada. El márshal tiene que hacer la venta.
Como opinamos que la acción del márshal notificando per-sonalmente un mandamiento en otro distrito era nula, no importa que el demandado se tardara diez y siete meses en pe-dir que se dejara sin efecto el embargo hecho por el márshal. Una diligencia que es enteramente nula puede ser impugnada en cualquier fecha y el mero silencio o inacción por parte del demandado no implica que ha renunciado a sus derechos. Ni han sido afectados estos derechos por el hecho de que el término dentro del cuál fué dictada la orden original hacía mucho tiempo, que había vencido. La orden original de la *352Corte de Distrito de Mayagiiez prevalece pero siendo nula la acción del marshal embargando bienes situados fuera de su distrito, naturalmente que la anotación de los mismos en el Eegistro de la Propiedad de Arecibo era igualmente nula y el registrador debió haberse negado a verificar la anota-ción, siendo a la vez nula la subsanación del error que había en la descripción.
De acuerdo con los anteriores razonamientos debe revo-carse la orden de la Corte de Distrito de Mayagüez negán-dose a dejar sin efecto el embargo trabado por el marshal, anularse el embargo y la orden dictada por'la corte en marzo 27, 1913, modificando la descripción hecha en el Eegistro de Arecibo, sin perjuicio de que la parte interesada pueda acu-dir donde corresponda para obtener la cancelación de la ano-tación de embargo.

Revocada la orden apelada, anulado el embargo y la orden dictada modificando la des-cripción hecha en el registro de la propiedad de la finca embargada.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados del Toro, Aldrey y Hutchison.